

 
 
 
Exhibit 10.18
IDCENTRIX, INC. HAS CLAIMED CONFIDENTIAL
TREATMENT OF PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH
RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A
REQUEST FOR CONFIDENTIAL TREATMENT


OMITTED PORTIONS HAVE BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION



iDcentrix, Inc.
444 North Nash Street
El Segundo, CA  90245
Tel: +1(310) 321 5566    Fax: +1(310) 640)
8071
 
April 24, 2009




Ms. Francine Dubois
2511-A Apple Avenue
Torrance, CA 90501


Dear Francine:


This will confirm that iDcentrix, Inc. (“IDCX” or the “Company”) and you are
parties to an Amended and Restated Employment Agreement dated as of November 6,
2007 (the “Agreement”).
 
The purpose of this letter is to amend the Agreement in certain respects; all
portions of the Agreement not specifically addressed here shall remain in full
force and effect in accordance with their terms.
 
It is hereby agreed:
 
 
1.
The Term of the Agreement shall be amended to end December 31 2009, and the
Agreement shall automatically renew for additional one-year periods unless
notice of termination is given by either party at least sixty (60) days prior to
the end of the then-current Term.

 
 
2.
Upon mutual agreement of the parties, effective December 16, 2008 your Base
Salary was temporarily reduced to $112,000 as consideration for the issuance of
94,000 stock options as more fully described in the January 9, 2009
Non-Qualified Stock Option Agreement, and effective March 1, 2009 was further
reduced to approximately $2,800.00 per month. In the event that IDCX (a) has
cash on-hand that exceeds all of the Company’s outstanding liabilities by at
least $800,000 (as measured by account balances at month end) between today and
July 1, 2009, your Base Salary shall revert to $112000 as of that date (but not
retroactively); and (b) has cash on-hand that exceeds all of the Company’s
liabilities by at least $800,000 (as

 

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.18
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A
REQUEST FOR CONFIDENTIAL TREATMENT


OMITTED PORTIONS HAVE BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION



measured by account balances at month end) as of June 30, 2009, your Base Salary
shall revert to $140,000 effective July 1, 2009 (but not retroactively).
 
 
3.
The bonus you have earned through January 31st, 2009 (on account of the period
through January 31, 2009) in the amount of $30,625 will be paid, less required
withholdings, in the event that, in the future, IDCX has cash on-hand that
exceeds all of the Company’s outstanding liabilities by at least $800,000 as
measured by account balances at month end.

 
 
4.
Upon mutual agreement of the parties, effective March 1, 2009, you became
responsible for paying all of your health insurance premiums. In the event that
IDCX has cash on-hand that exceeds all of the Company’s outstanding liabilities
by at least $800,000 (the “Target”) (as measured by account balances at month
end), Company will resume payment for your individual health insurance premiums
in accordance with past practice on the first day of the month following the
month in which the Company reaches the Target.

 
 
5.
The Compensation Committee and the Board of Directors of the Company shall
establish a bonus plan on account of fiscal year 2009-10 for you which shall
provide for a quarterly payout target of up to $15,000 per fiscal quarter based
upon objectives established by the Compensation Committee and the Board of
Directors of the Company; the payout shall be established to be accrued
quarterly and paid annually.

 
 
6.
None of the changes to your Agreement referenced above, nor the election by the
Company to terminate your employment should it enter into “hibernation” shall be
considered a trigger of IDCX’s severance obligations referred to in the
Agreement.

 
 
7.
In the event that you are ever entitled to be paid accrued unused vacation pay,
the calculation shall be based upon your base salary at the date of accrual.

 
 
8.
In consideration for your reduced Base Salary, and in lieu of any other bonuses
to which you may be entitled, IDCX has agreed to pay you a commission (less
required withholdings) of the following amounts in the event that the following
sale prospects close, and the following proceeds are received by IDCX, on or
before June 30, 2009 (if sales proceeds are greater or less, the same Commission
Percentages shall apply):

 

 
Prospect
Gross Profit
Comm. Percentage (A)
Estimated Comm.
 
*
$    87,000
11%
$9,500
 
*
$    43,000
11%
$4,700
 
*
$    35,000
11%
$3,800
 
*
$  496,000
6%
$29,800



 
(A)
– The Commission Percentage is multiplied by the Gross Profit in order to
determine the actual commission to be paid.

 

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.18
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A
REQUEST FOR CONFIDENTIAL TREATMENT


OMITTED PORTIONS HAVE BEEN SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION



Said commission opportunity shall apply only insofar as payment is received by
IDCX on or before June 30, 2009, and shall apply only to cash actually received
(that is, not for future proceeds to be received by IDCX at a later date).
 
If this accurately reflects our agreement, please sign the enclosed copy of this
letter and return it to me.
 
Very truly yours,


/s/ David Fractor


David Fractor,
Chief Financial Officer


Agreed to and accepted:


/s/ Francine Dubois
         


